Name: Commission Regulation (EC) No 2176/2003 of 12 December 2003 fixing the maximum aid for cream, butter and concentrated butter for the 132nd individual invitation to tender under the standing invitation to tender provided for in Regulation (EC) No 2571/97
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  economic policy
 Date Published: nan

 Avis juridique important|32003R2176Commission Regulation (EC) No 2176/2003 of 12 December 2003 fixing the maximum aid for cream, butter and concentrated butter for the 132nd individual invitation to tender under the standing invitation to tender provided for in Regulation (EC) No 2571/97 Official Journal L 326 , 13/12/2003 P. 0018 - 0019Commission Regulation (EC) No 2176/2003of 12 December 2003fixing the maximum aid for cream, butter and concentrated butter for the 132nd individual invitation to tender under the standing invitation to tender provided for in Regulation (EC) No 2571/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1787/2003(2), and in particular Article 10 thereof,Whereas:(1) The intervention agencies are, pursuant to Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs(3), as last amended by Regulation (EC) No 635/2000(4), to sell by invitation to tender certain quantities of butter of intervention stocks that they hold and to grant aid for cream, butter and concentrated butter. Article 18 of that Regulation stipulates that in the light of the tenders received in response to each individual invitation to tender a minimum selling price shall be fixed for butter and maximum aid shall be fixed for cream, butter and concentrated butter. It is further stipulated that the price or aid may vary according to the intended use of the butter, its fat content and the incorporation procedure, and that a decision may also be taken to make no award in response to the tenders submitted. The amount(s) of the processing securities must be fixed accordingly.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1The maximum aid and processing securities applying for the 132nd individual invitation to tender, under the standing invitation to tender provided for in Regulation (EC) No 2571/97, shall be fixed as indicated in the Annex hereto.Article 2This Regulation shall enter into force on 13 December 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 270, 21.10.2003, p. 1.(3) OJ L 350, 20.12.1997, p. 3.(4) OJ L 76, 25.3.2000, p. 9.ANNEXto the Commission Regulation of 12 December 2003 fixing the maximum aid for cream, butter and concentrated butter for the 132nd individual invitation to tender under the standing invitation to tender provided for in Regulation (EC) No 2571/97>TABLE>